Exhibit 10.17

 

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is entered into effective as of
this 28th day of June, 2012, by and among Bruce W. Elder (the “Executive”),
First South Bancorp Inc. (the “Corporation”), and First South Bank, a North
Carolina-chartered bank and wholly owned subsidiary of the Corporation (the
“Bank”). The Corporation and the Bank are hereinafter sometimes referred to
together or individually as the “Employer.”

 

Whereas, the Executive possesses unique skills, knowledge, and experience
relating to the Employer’s business, and the Executive is expected to make major
contributions to the profitability, growth, and financial strength of the
Employer and its affiliates; and

 

Whereas, the Employer and the Executive desire to enter into this Agreement to
establish the scope, terms, and conditions of the Executive’s employment by the
Employer; and

 

Whereas, desiring to assure itself of the continuity of management, to establish
minimum severance benefits if a Change in Control occurs, to provide additional
inducement for the Executive to remain in the employ of the Employer, and to
ensure that the Executive is not practically disabled from discharging his
duties if a proposed or actual transaction involving a Change in Control arises.

 

Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

 

Article 1

Employment

 

1.1 Employment. The Employer hereby employs the Executive to serve according to
the terms and conditions of this Agreement and for the period stated in section
1.3. The Executive hereby accepts employment according to the terms and
conditions of this Agreement and for the period stated in section 1.3.

 

1.2 Duties. The Executive shall serve under the direction of the board of
directors of the Corporation and the Bank and in accordance with the Employer’s
articles of incorporation and bylaws, as each may be amended or restated from
time to time. The Executive shall serve the Employer faithfully, diligently,
competently, and to the best of the Executive’s ability. The Executive shall
exclusively devote his full time, energy, and attention to the business of the
Employer and to the promotion of the Employer’s interests throughout the term of
this Agreement, except during periods of illness or periods of vacation and
leaves of absence consistent with Employer policy. Without the written consent
of the Corporation and the Bank, the Executive shall not render services to or
for any person, firm, corporation, or other entity or organization in exchange
for compensation, regardless of the form in which such compensation is paid and
regardless of whether it is paid directly or indirectly to the Executive.
Nothing in this section 1.2 shall prevent the Executive from managing personal
investments and affairs, provided that doing so does not interfere with the
proper performance of the Executive’s duties and responsibilities.

 

 

 

1.3 Term of Employment. The initial term of this Agreement shall be for a period
of three years, which initial term shall be deemed to have commenced on March
19, 2012 (the “Commencement Date”). On the first anniversary of the Commencement
Date and on each anniversary thereafter, the term of this Agreement shall be
extended automatically for one additional year unless the Employer’s board of
directors determines that the term shall not be extended. If the board of
directors determines not to extend the term, it shall notify the Executive in
writing within 60 calendar days of the anniversary date. If the board decides
not to extend the term of this Agreement, this Agreement shall nevertheless
remain in force until its term expires. The board’s decision not to extend the
term of this Agreement shall not – by itself – give the Executive any rights
under this Employment Agreement to claim an adverse change in his position,
compensation, or circumstances or otherwise to claim entitlement to severance
benefits under Articles 4 or 5 of this Agreement. References herein to the term
of this Agreement shall refer to the initial term, as the same may be extended.
Unless sooner terminated, the Executive’s employment shall terminate when he
reaches age 65.

 

Article 2

Compensation and Other Benefits

 

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Employment Agreement, the Employer shall pay or cause to
be paid to the Executive an annual salary of $255,000, payable in cash not less
frequently than monthly. The Executive’s salary shall be reviewed annually by
the compensation committee of the Employer’s board of directors or by such other
board committee as has jurisdiction over executive compensation. The Executive’s
salary shall be increased no more frequently than annually to account for cost
of living increases. The Executive’s salary also may be increased beyond the
amount necessary to account for cost of living increases at the discretion of
the committee having jurisdiction over executive compensation. However, the
Executive’s salary shall not be reduced. The Executive’s salary, as the same may
be increased from time to time, is referred to in this Agreement as the “Base
Salary.”

 

2.2 Benefit Plans and Perquisites. The Executive shall be entitled throughout
the term of this Agreement to participate in any and all officer or employee
compensation, bonus, incentive, and benefit plans in effect from time to time,
including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including the Bank’s 401(k) Plan, and to
receive any and all other fringe benefits provided from time to time, provided
that the Executive satisfies the eligibility requirements for the plans or
benefits. Without limiting the generality of the foregoing –

 

(a) Participation in stock plans. The Executive shall be eligible to participate
in the Employer’s stock option plans and other stock-based compensation,
incentive, bonus, or purchase plans existing on the date of this Agreement or
adopted during the term of this Agreement.

 

 

 

(b) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.

 

2.3 Vacation. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Employer. The Executive shall not be entitled to any additional compensation for
failure to use allotted vacation or sick leave, nor shall the Executive be
entitled to accumulate unused sick leave from one year to the next unless
authorized to do so by the Employer’s board of directors or by the Employer’s
vacation and sick leave policy(ies). Unless authorized by the Employer’s board
of directors or by the Employer’s vacation policy, vacation days not used in a
given year may not be carried over from one calendar year to the next.

 

2.4 Indemnification and Insurance. (a) Indemnification. The Employer shall
indemnify the Executive or cause the Executive to be indemnified for activities
as an officer, employee, or agent of the Employer or as a person who is serving
or has served at the Employer’s request (a “representative”) as a director,
officer, employee, agent, or trustee of an affiliated corporation, joint
venture, trust or other enterprise, domestic or foreign, in which the Employer
has a direct or indirect ownership interest against expenses (including without
limitation attorneys’ fees, judgments, fines, and amounts paid in settlement)
actually and reasonably incurred (“Expenses”) in connection with any claim
against the Executive that is the subject of any threatened, pending, or
completed action, suit, or other type of proceeding, whether civil, criminal,
administrative, investigative, or otherwise and whether formal or informal (a
“Proceeding”), to which the Executive was, is, or is threatened to be made a
party by reason of the Executive being or having been such a director, officer,
employee, agent, or representative.

 

The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during the Executive’s
service in such position. The benefits provided to the Executive under this
Agreement for the Executive’s service as a representative shall be payable if
and only if and only to the extent that reimbursement to the Executive by the
affiliated entity with which the Executive has served as a representative,
whether pursuant to agreement, applicable law, articles of incorporation or
association, bylaws or regulations of the entity, or insurance maintained by the
affiliated entity, is insufficient to compensate the Executive for Expenses
actually incurred and otherwise payable by the Employer under this Agreement.
Any payments in fact made to or on behalf of the Executive directly or
indirectly by the affiliated entity with which the Executive served as a
representative shall reduce the obligation of the Employer hereunder.

 

 

 

(b) Exclusions. Despite any contrary provision within this Agreement, however,
nothing in this Agreement requires indemnification, reimbursement, or payment by
the Corporation or the Bank, and the Executive shall not be entitled to demand
indemnification, reimbursement or payment hereunder –

 

1) if and to the extent indemnification, reimbursement, or payment constitutes a
“prohibited indemnification payment” within the meaning of Federal Deposit
Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], as amended, or

 

2) for any claim or any part thereof as to which the Executive shall have been
determined by a court of competent jurisdiction, from which no appeal is or can
be taken, to have acted with deliberate intent to cause injury to the Employer
or with reckless disregard for the best interests of the Employer, or

 

3) for any claim or any part thereof arising under section 16(b) of the
Securities Exchange Act of 1934, as amended, as a result of which the Executive
is required to pay any penalty, fine, settlement, or judgment, or

 

4) for any obligation of the Executive based upon or attributable to the
Executive gaining in fact any personal gain, profit, or advantage to which the
Executive was not entitled, or

 

5) any proceeding initiated by the Executive without the consent or
authorization of the Employer’s board of directors, but this exclusion shall not
apply to claims brought by the Executive (1) to enforce the Executive’s rights
under this Agreement, or (2) in any Proceeding initiated by another person or
entity, regardless of whether the claims were brought by the Executive against a
person or entity who was otherwise a party to the proceeding.

 

(c) Insurance. The Employer shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Agreement.

 

Article 3

Termination of Employment

 

3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies during the term of this Agreement, the Executive’s estate
shall receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus earned
or accrued through the date of death, including any unvested amounts awarded for
previous years, and for twelve months after the Executive’s death the Employer
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

 



 

 

 (b) Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform those duties for 90
consecutive days. The Executive shall not be considered disabled, however, if
the Executive returns to work on a full-time basis within 30 days after the
Employer gives notice of termination due to disability. If the Executive is
terminated by either of the Corporation or the Bank because of disability, the
Executive’s employment with the other shall also terminate at the same time.
During the period of incapacity leading up to the termination of the Executive’s
employment under this provision, the Employer shall continue to pay the full
Base Salary at the rate then in effect and all perquisites and other benefits
(other than bonus) until the Executive becomes eligible for benefits under any
disability plan or insurance program maintained by the Employer, provided that
the amount of the Employer’s payments to the Executive under this section 3.1(b)
shall be reduced by the sum of the amounts, if any, payable to the Executive for
the same period under any disability benefit or pension plan covering the
Executive. Furthermore, the Executive shall receive any bonus earned or accrued
through the date of incapacity, including any unvested amounts awarded for
previous years.

 

3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. If the Executive is
terminated with Cause by either of the Corporation or the Bank, the Executive
shall be deemed also to have been terminated with Cause by the other. The
Executive shall not be deemed to have been terminated with Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution duly adopted at a meeting of the board of directors called and held
for such purpose, which resolution shall (1) contain findings that, in the good
faith opinion of the board, the Executive has committed an act constituting
Cause, and (2) specify the particulars thereof. The resolution of the board of
directors shall be deemed to have been duly adopted if and only if it is adopted
by the affirmative vote of at least a majority of the directors of the
Corporation then in office or a majority of the directors of the Bank then in
office, in either case excluding the Executive, at a meeting duly called and
held for that purpose. Notice of the meeting and the proposed termination with
Cause shall be given to the Executive a reasonable time before the board’s
meeting. The Executive and the Executive’s counsel (if the Executive chooses to
have counsel present) shall have a reasonable opportunity to be heard by the
board at the meeting. Nothing in this Agreement limits the Executive’s or
beneficiaries’ right to contest the validity or propriety of the board’s
determination of Cause. For purposes of this Agreement “Cause” means any of the
following –

 

(a) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of employment. For purposes of this Agreement no act or failure to act on
the part of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of the Employer, or

 

 

 

(b) intentional violation of any law or significant policy of the Employer that,
in the Employer’s sole judgment, has an adverse effect on the Employer, or

 

(c) the Executive’s gross negligence or gross neglect of duties in the
performance of duties, or

 

(d) intentional wrongful damage by the Executive to the business or property of
the Employer, including without limitation the Employer’s reputation, which in
the Employer’s sole judgment causes material harm to the Employer, or

 

(e) a breach by the Executive of fiduciary duties or misconduct involving
dishonesty, in either case whether in the Executive’s capacity as an officer or
as a director, or

 

(f) a breach by the Executive of this Agreement that, in the Employer’s sole
judgment, is a material breach, which breach is not corrected by the Executive
within ten days after receiving written notice of the breach, or

 

(g) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), as amended, or

 

(h) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

 

3.3 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment without Good Reason, the Executive shall receive the Base
Salary and expense reimbursement to which the Executive is entitled through the
date on which termination becomes effective.

 

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive 90 days in advance, the Employer
may terminate the Executive’s employment without Cause. Termination shall take
effect at the end of the 90-day period. With advance written notice to the
Employer as provided in paragraph (b), the Executive may terminate employment
with Good Reason. If the Executive’s employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement. For purposes of this
Agreement a voluntary termination by the Executive will be considered a
voluntary termination with Good Reason if any of the conditions stated in
paragraph (a) of this Section 3.4 occur and if Executive gives written notice as
required in paragraph (b) of this Section 3.4 –

 

(a) A voluntary termination by the Executive will be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

 

 

 

1) a material diminution of the Executive’s Base Salary,

 

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

 

3) a material change in the geographic location at which the Executive must
perform services for the Employer, or

 

4) any other action or inaction that constitutes a material breach by the
Employer of this Agreement.

 

(b) The Executive must give written notice to the Employer of the existence of
one or more of the conditions described in paragraph (a) within 90 days after
the initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in paragraph (a) must occur within 6 months after the initial existence of the
condition.

 

Article 4

Severance Compensation

 

4.1 Compensation after Termination Without Cause or Termination with Good
Reason.

 

(a) Subject to the possibility that cash severance after employment termination
might be delayed under section 4.1(c), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, in either case before the first anniversary of the
Commencement Date of this Agreement, then within 30 days after employment
termination the Employer shall pay to the Executive in a single lump sum an
amount equal to $255,000, subject to all applicable withholdings.

 

(b) Subject to the possibility that cash severance after employment termination
might be delayed under section 4.1(c), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, in either case on or after the first anniversary of
the Commencement Date of this Agreement, within 30 days after employment
termination the Employer shall pay to the Executive in a single lump sum an
amount equal to the Base Salary that would have been payable to Executive over
the then remaining term of this Agreement, subject to all applicable
withholdings.

 

(c) If when employment termination occurs the Executive is a specified employee
within the meaning of section 409A of the Internal Revenue Code of 1986, and if
the payment under section 4.1(a) or 4.1(b) would be considered deferred
compensation under section 409A, and finally if an exemption from the six-month
delay requirement of section 409A(a)(2)(B)(i) is not available, the Executive’s
payment under section 4.1(a) or 4.1(b) for the first six months after employment
termination shall be paid to the Executive in a single lump sum on the first day
of the seventh month after the month in which the Executive’s employment
terminates. References in this Agreement to section 409A of the Internal Revenue
Code of 1986 include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Internal Revenue Code section
409A.

 

 

 

4.2 Post-Termination Insurance Coverage.

 

(a) Subject to section 4.2(c), if the Executive’s employment terminates
involuntarily but without Cause or because Executive becomes disabled or if the
Executive voluntarily terminates employment with Good Reason, in any case before
the first anniversary of the Commencement Date of this Agreement, then the
Employer shall continue or cause to be continued at the Employer’s expense life
and medical insurance benefits in effect during and in accordance with the same
scheduling prevailing during the first year of the initial term of this
Agreement. The benefits provided under this section 4.2(a) shall continue for a
period of one year following the effective termination date of Executive’s
employment.

 

(b) Subject to section 4.2(c), if the Executive’s employment terminates
involuntarily but without Cause or because Executive becomes disabled or if the
Executive voluntarily terminates employment with Good Reason, in any case on or
after the first anniversary of the Commencement Date of this Agreement, then the
Employer shall continue or cause to be continued at the Employer’s expense life
and medical insurance benefits in effect during and in accordance with the same
scheduling prevailing during the year preceding the date of the Executive’s
termination. The benefits provided under this section 4.2(b) shall continue
until the first to occur of (1) the Executive’s return to employment with the
Employer or another employer, (2) the Executive’s attainment of age 65, (3) the
Executive’s death, or (4) the end of the term remaining under this Agreement at
the time of the Executive’s termination.

 

(c) If (1) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) or 4.2(b) it is not possible to
continue the Executive’s coverage, or (2) when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the continued insurance coverage
benefits specified in section 4.2(a) would be considered deferred compensation
under section 409A, and finally if an exemption from the six-month delay
requirement of section 409A(a)(2)(B)(i) is not available for that particular
insurance benefit, instead of continued insurance coverage under section 4.2(a)
or 4.2(b) the Employer shall pay to the Executive in a single lump sum an amount
in cash equal to the present value of the Employer’s projected cost to maintain
that particular insurance benefit had the Executive’s employment not terminated,
assuming, in the case of section 4.2(a), continued coverage for a period of one
year following termination and assuming, in the case of section 4.2(b),
continued coverage for the lesser of the number of months remaining under the
term of this Agreement upon employment termination or the number of months until
the Executive attains age 65. The lump-sum payment shall be made 30 days after
employment termination or, if clause (2) of this section 4.1(c) applies and a
six-month payment delay is required by Internal Revenue Code section 409A, on
the first day of the seventh month after the month in which the Executive’s
employment terminates.

 

4.3 Benefits under Sections 4.1 and 4.2 Are Conditional upon Compliance with
Article 6 of this Agreement. The Executive shall not be entitled to any benefits
under sections 4.1 or 4.2 of this Agreement unless the Executive complies with
the terms of Article 6 of this Agreement regarding noncompetition with the
Employer.

 

 

 

Article 5

Change in Control Benefits

 

5.1 Change in Control Termination Benefits.

 

(a) If a Change in Control occurs before the second anniversary of the
Commencement Date of this Agreement and the Executive’s employment is terminated
without Cause in connection therewith, the Employer shall make or cause to be
made a lump sum payment to the Executive in an amount in cash equal to two
hundred percent (200%) of the Executive’s “base amount” as defined in section
280G(b)(3)(A) of the Internal Revenue Code of 1986, as amended, subject to all
applicable withholdings. The payment required under this section 5.1(a) is
payable within 15 business days after termination of the Executive’s employment.
If the Executive receives payment under this section 5.1(a) the Executive shall
not be entitled to payment under section 4.1 of this Agreement.

 

(b) If a Change in Control occurs at any time on or after the second anniversary
of the Commencement Date of this agreement and Executive’s employment is
terminated without Cause in connection therewith, the Employer shall make or
cause to be made a lump-sum payment to the Executive in an amount in cash equal
to two hundred ninety-nine percent (299%) of the Executive’s “base amount” as
defined in section 280G(b)(3)(A) of the Internal Revenue Code of 1986, as
amended, subject to all applicable withholdings. The payment required under this
paragraph (a) is payable within 15 business days after termination of
Executive’s employment. If the Executive receives payment under this section 5.1
the Executive shall not be entitled to payment under section 4.1 of this
Agreement.

 

5.2 Definition of Change in Control. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –

 

(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock,

 

(b) Change in effective control: (1) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(2) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors, or

 

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

 

 

 

Article 6

Noncompetition

 

The Executive hereby acknowledges and agrees that in order to protect the
Employer’s interest in and to assure it the benefit of its business, it is
reasonable and necessary to place certain restrictions on the Executive’s
ability to compete against the Corporation and the Bank. For that purpose, and
in consideration of the Employer’s agreements contained herein, the Executive
covenants and agrees as provided below.

 

6.1 Covenant Not to Compete. The Executive will not “Compete” (as defined
below), directly or indirectly, with the Employer within Beaufort County or
within a twenty-five (25) mile radius of any full-service office of the Bank
(the “Relevant Market”) as follows:

 

(a) if the Employer terminates the Executive’s employment without Cause or if
the Executive terminates employment with Good Reason, in either case under
section 3.4 of this Agreement, the Executive shall not “Compete” with the
Employer within the Relevant Market for a period of 6 months from the date of
termination of this Agreement.

 

(b) if the Executive terminates employment without Good Reason under section 3.3
of this Agreement, the Executive shall not “Compete” with the Employer within
the Relevant Market for a period of 12 months from the date of termination of
this Agreement.

 

(c) Notwithstanding any other provision contained herein, the Executive’s
covenant not to Compete as set forth in this section 6.1 shall be null and void
upon a “Change in Control” (as defined in section 5.2 hereof) that occurs while
the Executive is employed by the Employer.

 

6.2 Definitions. For the purposes of this Article 6, the following terms shall
have the meanings set forth below:

 

(a) Compete. The term “Compete” means: (i) soliciting or securing deposits from
any Person residing in the Relevant Market for any Financial Institution; (ii)
soliciting any Person residing in the Relevant Market to become a borrower from
any Financial Institution, with which such Person has no prior relationship, or
assisting (other than through the performance of ministerial or clerical duties)
any Financial Institution with which such Person has no prior relationship in
making loans to any such Person; (iii) inducing or attempting to induce any
Person who was a Customer of the Bank on the date of termination of the
Executive’s employment with the Employer, to change such Customer’s depository,
loan and/or other banking relationship from the Bank to another Financial
Institution with which Customer has no prior relationship; (iv) acting as a
consultant, officer, director, independent contractor, incorporator, organizer
or employee of any Financial Institution, or proposed Financial Institution in
organization, that has its main or principal office in the Relevant Market, or,
in acting in any such capacity with any other Financial Institution, to maintain
an office or be employed at or assigned to or to have any direct involvement in
the management, business or operation of any office of such Financial
Institution located in the Relevant Market; or (v) communicating to any
Financial Institution the names or addresses or any financial information
concerning any Person who was a Customer of the Bank at the date of the
Executive’s termination of this Agreement.

 

 

 

(b) Customer. The term “Customer” means any Person with whom, as of the
effective date of termination of this Agreement or during the Executive’s
employment with the Employer, the Bank has or has had a depository, loan and/or
other banking relationship.

 

(c) Financial Institution. The term “Financial Institution” means any federal or
state chartered bank, savings bank, savings and loan association or credit
union, any subsidiary thereof, or any holding company for or corporation that
owns or controls any such entity, or any other Person engaged in the business of
making loans of any type or receiving deposits, other than the Bank or its
affiliates.

 

(d) Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, fiduciary, unincorporated
association or other entity.

 

6.3 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Employer if the Executive
fails to observe the obligations imposed by this Article 6. Accordingly, if the
Employer institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists.

 

6.4 Survival of Covenants. The Executive’s covenants and agreements and the
rights and remedies of the Employer provided for in this Article 6 shall survive
any termination of this Agreement or the Executive’s employment with the
Employer.

 

Article 7

Confidentiality and Creative Work

 

7.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 7, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –

 

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

 

 

 

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

 

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

 

(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.

 

Despite the foregoing, confidential information excludes information that – as
of the date hereof or at any time after the date hereof – is published or
disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of the Employer, or (2) otherwise than by
or at the direction of the Executive. This section 7.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of the Executive’s
authority.

 

7.2 Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

 

7.3 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Employer if the Executive
fails to observe the obligations imposed by this Article 7. Accordingly, if the
Employer institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists.

 

7.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement the term “affiliate” of the
Employer includes the Corporation, the Bank, and any entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Corporation or the Bank. The rights and
obligations set forth in this Article 7 shall survive termination of this
Agreement.

 

7.5 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

 

 

 

 

Article 8

Miscellaneous

 

8.1 Successors and Assigns. (a) This Agreement is binding on successors. This
Agreement shall be binding upon the Employer and any successor to the Employer,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of the
business or assets of the Employer expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Employer would be
required to perform had no succession occurred.

 

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

 

(c) This Agreement is personal in nature and is not assignable. This Agreement
is personal in nature. Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement, except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.

 

8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of North Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
North Carolina or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of North Carolina. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in the State of North
Carolina. Any actions or proceedings instituted under this Agreement shall be
brought and tried solely in courts located in Beaufort County, North Carolina or
in the federal court having jurisdiction in Washington, North Carolina. The
Executive expressly waives the right to have any such actions or proceedings
brought or tried elsewhere.

 

8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive, and any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void by the parties.

 

 

 

8.4 Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to:

 

Chairman of the Board

First South Bank

1311 Carolina Avenue

Washington, NC 27889

 

8.5 Severability. In the case of conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

 

8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions in no way define, limit, or describe the scope or
intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

8.7 No Duty to Mitigate. The Employer hereby acknowledges that it will be
difficult and could be impossible (1) for the Executive to find reasonably
comparable employment after employment termination, and (2) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, the Employer acknowledges that its general severance pay plans do
not provide for mitigation, offset, or reduction of any severance payment
received thereunder. The Employer further acknowledges that the payment of
severance benefits under this Agreement is reasonable and shall be liquidated
damages. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment. Moreover,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.

 

8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

 

 

 

8.9 Payment of Legal Fees. The Employer is aware that after a Change in Control
management could cause or attempt to cause the Employer to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause the Employer to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Employer desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Employer desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (1) the Employer has failed to
comply with any of its obligations under this Agreement, or (2) the Employer or
any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Employer irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Employer’s expense as provided in this section 8.9, to represent the Executive
in the initiation or defense of any litigation or other legal action, whether by
or against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Employer and any counsel
chosen by the Executive under this section 8.9, the Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by the Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $25,000, whether suit be brought or not, and
whether or not incurred in trial, bankruptcy, or appellate proceedings. The
Employer’s obligation to pay the Executive’s legal fees provided by this section
8.9 operates separately from and in addition to any legal fee reimbursement
obligation the Employer may have with the Executive under any separate severance
or other agreement. Despite anything in this Agreement to the contrary however,
the Employer shall not be required to pay or reimburse the Executive’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3], as each may be amended from time to time.

 

8.10 Consultation with Counsel and Interpretation of this Agreement. The
Executive acknowledges and agrees that the Executive has had the assistance of
counsel of the Executive’s choosing in the negotiation of this Agreement, or has
chosen not to have the assistance of counsel. Both parties hereto having
participated in the negotiation and drafting of this Agreement, they hereby
agree that there shall not be strict interpretation against either party in
connection with any review of this Agreement in which interpretation thereof is
an issue.

 

8.11 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any contrary provision of this Agreement the Executive shall not be
entitled to the payments until the earliest of (1) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (2) the date of the Executive’s death, or (3) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum. If any provision
of this Agreement does not satisfy the requirements of section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision. However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

 

 

 

8.12 Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Employer
(or its successors in interest) shall not be required to make any payment or
take any action under this Agreement if (a) the Employer is declared by any
governmental agency or authority having jurisdiction over the Corporation or the
Bank or any of their affiliates or subsidiaries (a “Regulatory Authority,”
including without limitation the Federal Deposit Insurance Corporation, the
North Carolina Commissioner of Banks, the Board of Governors of the Federal
Reserve System, or any other banking regulator having legal jurisdiction over
the Corporation or the Bank) to be insolvent, in default, or operating in an
unsafe or unsound manner, or if (b) in the opinion of counsel to the Employer
such payment or action (i) would be prohibited by or would violate any provision
of state or federal law applicable to the Employer, including without limitation
the Federal Deposit Insurance Act, the Bank Holding Company Act of 1956, and
Chapter 53 of the North Carolina General Statutes, as now in effect or hereafter
amended or superseded, (ii) would be prohibited by or would violate any
applicable rules, regulations, orders, or statements of policy, whether now
existing or hereafter promulgated, of any Regulatory Authority, or (iii)
otherwise would be prohibited by any Regulatory Authority.

 

 

 

[Signatures on following page]

 

 

 

In Witness Whereof, the parties have executed this Amended Employment Agreement
as of the date first written above.

 

 First South Bancorp, Inc. First South Bank       By: /s/ Thomas A. Vann By: 
/s/ Thomas A. Vann   Thomas A. Vann
President and CEO   Thomas A. Vann
President and CEO             Executive           /s/ Bruce W. Elder      Bruce
W. Elder        

 

 

